DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claim 1 is amended in the reply filed on 03/07/2022; claim 3 is cancelled; claim 2 was cancelled. 
Applicant’s amendments with subsequent arguments in support of the amendments, see p. 8, filed 03/07/2022, with respect to claim 1 have been fully considered and are persuasive.  The 103 rejections of 12/08/2021 has been withdrawn. 
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9, directed to the species of an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/04/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record discloses a plasma processing apparatus comprising: a processing chamber which is disposed in a vacuum vessel and in which plasma is generated inside the vacuum vessel; a sample stage which is disposed inside of the processing chamber and on which a sample to be processed using the plasma is placed; a dielectric member forming an upper surface portion of the sample stage including a placement surface on which the sample is placed; a plurality of film-shaped electrodes which is disposed at a same height in a vertical direction inside in the dielectric member, to which a DC power from a DC power supply is supplied, and which is electrically connected to the DC power supply via a low pass filter circuit including a first and a second low pass filter circuit, to which a DC power from the DC power supply is supplied, to which a predetermined polarity is imparted, and in which an electrostatic force for attracting the sample is formed; and
a bias electrode made of a conductor, the bias electrode being disposed below the dielectric member in the sample stage and supplied with radio frequency power for forming a radio frequency bias potential from a radio frequency power supply during the processing of the sample, wherein the plurality of electrodes includes a first electrode to which a positive polarity is imparted and a second electrode to which a negative polarity is imparted based on the DC power, wherein the first electrode is electrically connected to a positive electrode terminal of the DC power supply via the first low pass filter circuit, wherein the second electrode is electrically connected to a negative electrode terminal of the DC power supply through the second low pass filter circuit, and wherein power supply paths of the DC power between the first electrode and the positive electrode terminal of the DC power supply and between the second electrode and the negative electrode terminal of the DC power supply are not electrically connected to ground so that the positive electrode terminal and the negative electrode terminal of the DC power supply, and the plurality of electrodes, are brought into an electrically floating state during processing of the sample.
However the prior art of record does not disclose wherein the dielectric member and the plurality of electrodes comprise a first portion Pl disposed between an upper surface of the plurality of electrodes and a lower surface of the sample when disposed on the sample stage, and a second portion P2 disposed between the lower surface of the plurality of electrodes and an upper surface of a base metal, wherein the first portion Pl has a first capacitance Cl, the second portion P2 has a second capacitance C2, and a sum of capacitances of two or more capacitors in the low pass filter circuit is a third 
The apparatus of Okumura in view of Himori does not disclose the limitations above as claimed. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718